In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 04-1580
TYRONE HOOD,
                                            Petitioner-Appellant,
                                v.

ALAN M. UCHTMAN,
                                           Respondent-Appellee.
                         ____________
         Appeal from the United States District Court for
        the Northern District of Illinois, Eastern Division.
            No. 03 C 2709—Elaine E. Bucklo, Judge.
                         ____________
       ARGUED MAY 5, 2005—DECIDED JULY 8, 2005
                    ____________




 Before BAUER, EASTERBROOK, and MANION, Circuit
Judges.
  BAUER, Circuit Judge. Following a bench trial, Tyrone
Hood was convicted of first degree murder and armed rob-
bery in 1996. He appealed his conviction without success
and then filed a petition for a writ of habeas corpus on
April 22, 2003. The district court denied the writ, and we
affirm.


                          Background
  Hood was convicted of the murder of Marshall Morgan,
Jr. Morgan Jr. was last seen on May 8, 1993, and his body
2                                                No. 04-1580

was later found inside his blue Chevrolet Cavalier on
May 17, 1993. He had been shot multiple times and was
partially covered with a beige jacket. The medical examiner
estimated that he had been dead for six to ten days. Among
other things, a checkbook, some money, six beer bottles, and
five beer cans were found in the car.
  Morgan Jr.’s mother, Marcie Escoffery, testified that she
was with her son on May 8 at about 2:30 p.m., cleaning the
inside of their car. Several things were left in the car, in-
cluding her beige jacket. Escoffery gave her son $20 to get
the car washed, and Morgan Jr. left. Morgan Jr.’s fiancée,
Lorena Peete, testified that she had a date with Morgan Jr.
later that evening, but he never arrived to pick her up and
never called.
  The state’s case against Hood consisted of both finger-
print and eyewitness evidence. Hood’s fingerprints were
found on two of the beer bottles that were found in
Morgan Jr.’s car. Emanuel Bob testified that he saw Hood,
whom he recognized from the neighborhood, driving a blue
Chevy Cavalier on May 9, 1993. Another neighborhood
man, Joe West, told police that he had seen Hood driving in
a blue Chevy and flagged him down. The two shared a beer
in the front seat, and West noticed a body on the floor in the
back seat partially covered with a beige jacket. Hood told
West that the victim in the back seat was “whacked” and
that he intended to “go out and find another victim.” Hood,
however, maintains his innocence and asserts that the
culprit is the victim’s father, Marshall Morgan, Sr.
  Morgan Sr. testified that he saw his son on the morning
of May 8 at Corliss High School, where Morgan Sr. worked.
Morgan Sr. gave his son $350 and did not see him again.
The trial court did not allow the defense to question Morgan
Sr. about his previous voluntary manslaughter conviction
or the life insurance policies that he carried on his former
fiancée and son. Hood claims that Morgan Sr.’s former
No. 04-1580                                                3

fiancée was killed under very similar circumstances to
Morgan Jr., as they were both found dead in a car and
Morgan Sr. had taken out life insurance policies on both of
them. He complains that the trial court violated his right to
present a defense when it prevented him from developing
his theory that Morgan Sr. was responsible for the murder.


                        Discussion
  Because Hood filed his habeas petition after April 24,
1996, the Antiterrorism and Effective Death Penalty Act
(“AEDPA”), 28 U.S.C. § 2254, governs our review. We may
not issue a writ of habeas corpus unless the state court
proceedings either: (1) resulted in a decision that was
contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the
Supreme Court of the United States; or (2) resulted in a
decision that was based on an unreasonable determination
of the facts in light of the evidence presented in the State
court proceeding. 28 U.S.C. § 2254(d). Hood contends that
the trial court’s evidentiary rulings are contrary to clearly
established federal law as articulated by the Supreme Court
in Chambers v. Mississippi, 410 U.S. 284 (1973). We review
Hood’s claim de novo. Schaff v. Snyder, 190 F.3d 513, 522
(7th Cir. 1999).
  The district court’s evidentiary ruling was not contrary to
Chambers. The defendant in Chambers sought to introduce
into evidence the out-of-court statements of a man, Gable
McDonald, who declared that it was he, and not the defen-
dant, who had committed the murder at issue. Chambers,
410 U.S. at 289. McDonald made a sworn confession at the
offices of the defendant’s attorneys and also admitted to the
murder in private conversations with several of his friends.
Id. McDonald later repudiated his confession, and the trial
court prevented the defense from calling McDonald as an
adverse witness in order to cross-examine him because to do
4                                                No. 04-1580

so would violate Mississippi’s “voucher” rule. Id. at 294. The
court also refused to allow the testimony of three witnesses
to whom McDonald admitted committing the murder, ruling
those statements to be hearsay. Id. at 292. The Supreme
Court ruled that under the facts and circumstances of that
particular case, the mechanistic application of state eviden-
tiary rules which prevented the defense from introducing
evidence regarding McDonald’s confession violated the
defendant’s due process rights under the Fourteenth
Amendment. Id. at 302-03. The Court took particular note
of the fact that the statements were made “under circum-
stances that provided considerable assurance of their
reliability.” Id. at 300.
  In contrast to Chambers, Hood offered no evidence that
tied Morgan Sr. to the murder scene or otherwise connected
him to the crime. The evidence he offered regarding Morgan
Sr.’s fiancée and the insurance policies he carried was
speculative at best. Morgan Sr.’s conviction and a possible
motive do not directly link him to the crime. Hood’s case is
therefore distinguishable from the defendant in Chambers,
who had reliable evidence in the form of multiple admis-
sions by another individual that he was the actual killer. A
defendant “does not have an unfettered right to offer
[evidence] that is incompetent, privileged, or otherwise
inadmissible under standard rules of evidence.” Montana v.
Egelhoff, 518 U.S. 37, 42 (1996) (quoting Taylor v. Illinois,
484 U.S. 400, 410 (1988)). “The right to confront and to
cross-examine is not absolute and may, in appropriate
cases, bow to accommodate other legitimate interests in the
criminal trial process.” Chambers, 410 U.S. at 295. The trial
court in the instant case did not exclude vital evidence by
applying evidentiary rules in an unyielding or mechanistic
fashion. Rather, the court, for good reason, found the
evidence at issue to be speculative, remote, and therefore
irrelevant, and it applied the state evidentiary rules
accordingly.
No. 04-1580                                               5

  It also warrants mentioning that Hood was convicted
after a bench trial; the judge heard defense counsel make
their offers of proof and was aware of Hood’s argument.
This is not a case where a jury did not have the opportunity
to hear anything about Hood’s theory regarding Morgan Sr.
The judge heard about Morgan Sr.’s prior conviction and the
circumstances of his former fiancée’s death, but was
ultimately unconvinced by the evidence Hood offered.


                        Conclusion
  We AFFIRM the district court’s denial of a writ of habeas
corpus to Hood.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—7-8-05